Citation Nr: 0802072	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-43 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for a right arm wound.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for rashes.  

7.  Entitlement to service connection for bald spots.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The Board notes that in June 2004, the appellant withdrew his 
claim in regard to service connection for vision loss.  

In the May 2007 VA Form 9, the appellant requested a Board 
hearing.  In August 2007, the hearing request was withdrawn.  

The issue of entitlement to service connection for PTSD is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown.  

2.  A right arm wound is not shown.  

3.  Migraine headaches are not shown.  

4.  A disability manifested by rashes is not shown.  

5.  A disability manifested by bald spots is not shown.  

6.  Service connection for PTSD was denied in a June 1982 
rating decision.  The appellant did not appeal and that 
decision is final.

7.  The evidence added to the record since the June 1982 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 1982 rating decision, which denied entitlement 
to service connection for PTSD is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  A bilateral hearing loss disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).

3.  A right arm disability was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

4.  Migraine headaches were not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

5.  A disability manifested by rashes was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  A disability manifested by bald spots was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, in regard to the issues of entitlement to service 
connection for migraine headaches, rashes, a bilateral 
hearing loss disability, and bald spots, the VCAA duty to 
notify was satisfied by way of letters sent to the appellant 
on in December 2003, March 2004, June 2004, and July 2004 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the agency of original jurisdiction(AOJ).

In addition, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion does not need to be obtained 
in regard to a bilateral hearing loss disability, migraine 
headaches, a wound of the right arm, rashes, or bald spots as 
there is no competent evidence of current disability.  The 
Board notes that service medical records are negative any 
findings or complaints of the claimed disorders and the 
separation examination was, in pertinent part, normal.  In 
addition, the competent evidence attributes headaches to 
Niacin and headaches were noted to have resolved.  The 
appellant denied hearing loss in May 1973, August 1973, and 
August 1993.  Neurological examination was normal in 1993 and 
blackouts were attributed to alcohol use.  No skin lesions 
were noted in August 1993.  The extremities were normal in 
October 2002, and hair texture and distribution was noted to 
be consistent with gender and age.  Pulses in the upper 
extremities were noted to be bilaterally equal and adequate 
in November 2004.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The Board notes that while a VA 
examination was not performed, such is not required as the 
service medical records are negative for the claimed 
disorders and there is no competent evidence that the 
appellant currently has the claimed disorders.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  New and Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

The issue of service connection for PTSD was previously 
addressed and denied by the AOJ in June 1982.  At the time of 
the prior decision, the record included the service medical 
records, statements from the appellant, and post service 
medical records.  The evidence was reviewed and service 
connection for PTSD was denied.  38 U.S.C.A. § 7105.  That 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, there was no evidence of 
PTSD.  The June 1982 rating decision noted that a diagnosis 
of borderline personality disorder with transient psychosis.  

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for PTSD.  The 
evidence submitted since the prior final denial in June 1982 
is new and material.  A private report, dated in March 1989, 
shows a diagnosis of PTSD.  The evidence cures one of the 
evidentiary defects, thus, the evidence is new and material.  
The evidence submitted since the prior final denial is new 
and material and the claim is reopened.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for an organic disease of the nervous system when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA 
regulations. For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant's DD Form 214 shows that his military 
occupational specialty (MOS) was inventory management 
specialist.  

The September 1970 service entrance examination report shows 
that the head, skin, face, and scalp were normal.  The ears 
and drums were normal and the upper extremities were normal.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-
5
LEFT
5
5
-5
-
-5

His hearing was assigned a profile of "1."  

At separation in June 1972, the head, skin, face and scalp 
were normal.  The ears and drums were normal and the upper 
extremities were normal.  

On the authorized audiological evaluation in June 1972, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
10
0
LEFT
20
15
15
20
0

His hearing was assigned a profile of "1."  

In May 1973, he denied having or having had hearing loss.  In 
August 1973, he denied having or having had hearing loss.  

A January 1978 private record reflects that on neurologic 
examination, the cranial nerves were intact.  The ears were 
noted to be clear.  

On VA examination in June 1993, the ears were noted to be 
normal.  He denied any medical problems except for premature 
ventricular contractions.  Neurologic examination was normal.  
In August 1993, he denied headaches.  It was noted that he 
had had a head injury in a motor vehicle accident.  A history 
of blackouts 



secondary to alcohol abuse was noted.  There were no skin 
lesions except for a scar on the right hand.  No neurologic 
deficit was noted.  

An October 2002 VA treatment record notes that the 
extremities were warm, dry, without cyanosis, clubbing, 
edema, varicosities, or gross abnormalities.  The ears were 
without gross abnormality.  Pulses were bilaterally equal and 
adequate in the upper extremities.  The head was 
normocephalic and atraumatic, with hair texture and 
distribution noted to be consistent with gender and age.  

In statements in support of the claim, received in December 
2003, the appellant stated that he had rashes and bald spots, 
and that he had been exposed to Agent Orange.  He added that 
he had been wounded in the arm during a fire fight.  

In an April 2004 statement in support of the claim, the 
appellant essentially stated that he was exposed to radiation 
from radioactive parts stored in a hangar that he was 
assigned to during service.  He added that the area in which 
the parts were stored was roped off and that there was sign 
indicating that the parts were radioactive.  The appellant 
stated that he and other fellow servicemen had an onset of 
migraines with accompanying nausea after having worked near 
the parts.  

In June 2004, the appellant asserted that a rocket exploded 
in close proximity to his location during service in Vietnam.  
He added that the force of the blast blew him onto the 
ground, and that his ears rang for days thereafter, and that 
he has hearing loss, bilaterally.  In addition, he asserted 
that he sustained a wound to the right arm during service, to 
include a possible gunshot wound to the right arm during a 
firefight.  

An April 2006 VA treatment record notes complaints of neck 
pain and headache with Niacin.  The record notes that upon 
cessation of Niacin, the neck pain and the headache resolved.  
A November 2004 record notes the pulses were bilaterally 
equal and adequate in the upper extremities.  





Analysis

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In regard to the appellant's assertions that the claimed 
disorders were incurred as a result of combat with the enemy, 
the Board notes that the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)) confirmed the 
alleged rocket attacks in Vietnam.  The Board notes that the 
rating decisions reflect the AOJ's determination that the 
appellant is not a combat veteran.  Regardless, a current 
disability must be shown.  The Board notes that Section 
1154(b) does not create a statutory presumption of current 
disability.  Rather, it merely aids a combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  In this case, the 
competent evidence does not show that the appellant has the 
claimed disorders on appeal.  



With regard to a bilateral hearing loss disability, as noted 
above, service medical records are negative for hearing loss.  
His hearing was normal at separation, and he specifically 
denied hearing loss at that time.  Even assuming that the 
appellant was exposed to noise during service, there is no 
competent evidence that the appellant has a current hearing 
loss disability.  In fact, he denied hearing loss in May 
1973, August 1973, August 1993, and February 1995, and there 
is no diagnosis of a hearing loss disability of record.  
Likewise, the evidence is negative for findings or a 
diagnosis of a skin rash, bald spots, a wound of the right 
arm or migraines.  As noted, at separation in June 1972, the 
head, skin, face and scalp, and upper extremities were 
normal, and neurologic examination was normal.  A February 
1985 private record notes that physical examination was 
normal and the extremities were specifically noted to be 
normal.  Further, in August 1993, he specifically denied 
headaches, and no other skin lesions except for a scar on the 
right hand were noted.  In October 2002, the extremities were 
without gross abnormalities.  Hair texture and distribution 
was specifically noted to be consistent with gender and age.  
While complaints of headache were noted in April 2006, such 
were attributed to an adverse effect of Niacin and resolved 
with cessation of Niacin.  

The Board notes that the appellant can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and 




otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary evidence, as well as post-service medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the service medical records are negative for a 
diagnosis of migraines, hearing loss, a right arm wound, or a 
disability manifested by rashes or bald spots.  In addition, 
there is no competent evidence of current migraines, a 
bilateral hearing loss disability, a right arm wound, or a 
disability manifested by rashes or bald spots.  The Board 
notes that the appellant served in Vietnam and is presumed to 
have been exposed to Agent Orange.  In the absence of a 
diagnosis of the claimed disorders, however, further 
discussion of service connection on presumptive basis, to 
include exposure to herbicides or radiation is not warranted.  


The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for a right arm wound is denied.  

Service connection for migraine headaches is denied.  

Service connection for rashes is denied.  

Service connection for bald spots is denied.  

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  

REMAND

Initially, the Board notes that VA treatment records, dated 
in March 2007, show a diagnosis of schizophrenia and that the 
appellant was undergoing treatment at a private mental health 
facility in McAlester, Oklahoma.  The Board notes that if the 
appellant has evidence in support of his claim, he should 
submit the evidence.  

In addition, the Board notes that the November 2004 rating 
decision cites the incorrect standard regarding diagnosis of 
PTSD.  The regulatory standard of "clear diagnosis" was the 
standard in effect prior to March 7, 1997.  See 38 C.F.R. 
§ 3.304(f) (1996).  The appellant filed his claim in 2003.  
The current regulation requires that a diagnosis of PTSD 
conform to the criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric 
Association (1994) (DSM-IV).  In addition, the April 2007 
supplemental statement of the case states that service 
connection for PTSD was denied because, "the current medical 
evidence does not show that this condition has been 
clinically diagnosed."  The Board notes that a March 1989 
private report of examination shows a diagnosis of PTSD.  

In addition, in the February 2007 compensation and pension 
examination request, the AOJ noted that the service 
department had verified a rocket attack at the appellant's 
location in Vietnam, noting no casualties.  The AOJ noted a 
diagnosis of PTSD in March 1989, as well as a long history of 
schizophrenia.  The Board notes that the appellant is in 
receipt of Social Security Administration (SSA) disability 
benefits based on chronic paranoid schizophrenia.  The AOJ 
requested that the examiner evaluate the appellant for PTSD 
related to the verified in-service stressors.  In that 
regard, the report of examination notes the following:

[The appellant] is a Vietnam veteran.  
He reported that he was in Vietnam in 
the Air Force and said he was in a fire 
fight and saw people killed.  He said 
he was hit by a rocket the first day he 
was there.  He said it blinded him for 
three days.  [The appellant] was asked 
how Vietnam affected him over the year 
and he said, 'It messed me up.'  He was 
asked to explain and he said, 'I don't 
know.'"

The report notes mild depression and that he was unemployed.  
The examiner stated that the appellant did not endorse 
symptoms of PTSD, and distrust of others was attributed to 
schizophrenia.  The Board notes that treatment records, dated 
in March 2007, however, reflect complaints of anxiety and 
nervousness.  Further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
treatment records from the state mental 
health facility in McAlester, Oklahoma, 
through the appropriate means, to include 
a request that the appellant provide an 
executed authorization for release of 
information.  

2.  The AOJ should schedule the appellant 
for a VA examination with a psychiatrist.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  The 
AOJ should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
currently has PTSD, that conforms to the 
criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) 
(DSM-IV), as a result of a verified in-
service rocket attack in close proximity 
to the appellant during service in 
Vietnam, and if not, the examiner should 
reconcile such in light of the March 1989 
diagnosis of PTSD. 

3.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the 
appellant afforded a reasonable time in 
which to respond thereto.  The current 
standard pertaining to the diagnosis of 
PTSD should be employed in any 
supplemental statement of the case issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


